department of the treasury taxpayer_identification_number person to contact tax perlod s ended uil internal_revenue_service appeals_office east river dr st east hartford ct oate dec g number release date a b certified mail a b c e f f ' g ' dear this is a final adverse determination regarding your exempt status under sec_501 c of the internal_revenue_code the code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the code effective d the revocation of your exempt status was made for the following reason s more than an insubstantial part of the organization's activities are not in furtherance of exempt purposes therefore the organization fails to meet the operational_test as defined in regulation c -1 a contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms e for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information we will notify the appropriate state officials of this action as required by code sec_61 c you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours lsi appeals team manager cc enclosure publication fo rm886a year period ended xxthru legend org - organization name country - country ra 12tk companies dir-1 - dir-6 - 1st through dir xx - date website - website city - city state - state ra-1 ra-2 ra-3 - 1st zno 3ro co-l through c0-12 - 5t through issue is the organization described below entitled to continued tax exempt status under internal_revenue_code sec_501 issue are contributions to the organization described below deductible under sec_170 of the internal_revenue_code hereinafter referred to as the organization was incorporated on july 19xx in the state of state the organization was granted tax exempt status under sec_501 as a public charity described in sec_509 and sec_170 of the code on january 19xx purpose the organization provides monetary facilities to meet the religious and educational needs of country - th oreign organization has a similar name to the domestic organization which is - schools in country hereinafter referred to as co-l and they operate a network of the organization derives substantially_all of its income in the form of contributions from foundations individuals and the general_public during the examination it was determined that the organization maintained accounts at c0-2 c0-3 and c0-3 from which funds were sent via checks or wire transfers to support the foreign organization the website for co-l website provides a history of the organization - form 886-a rev department of the treasury- internal_revenue_service page -1- form886a financial information a review of the organization's form_990 information returns for tax years december 20xx through december 20xx disclosed that the organization's primary activity is providing financial support totalingdollar_figuredollar_figuredollar_figuredollar_figuredollar_figuredollar_figureanddollar_figuredollar_figurerespectively to co-l the form_990 returns also show expenses classified as social work programs the organization represented that this expense category was the direct payment of salaries to teachers at the country schools_for the years under examination salary payments to form 886-a rev department ofthe treasury- internal_revenue_service page -2- form886a lnten1al revenue of items schedule no or exhibit year period ended x x thru individuals for calendar years 20xx 20xx 20xx and 20xx were dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figureand dollar_figuredollar_figure respectively the organization provided itemized schedules of disbursements for co-l and the social work programs for each year under examination the schedules revealed that a significant number of checks and wire transfer receipts including bank statements were missing the amounts referenced on the various tables below were extracted from the schedules provided by the organization per the table below summarizes payments the organization represents to have been made for the benefit of co-l 20xx 20xx 20xx 20xx dollar_figuredollar_figure dollar_figuredollar_figure dollar_figure dollar_figure direct support dollar_figuredollar_figure for co-l payments for teachers - social work prog_ram sec_3 subtotal percentage of funds earmarked for specific individuals total payments for teachers dollar_figuredollar_figure divided by total distributions dollar_figuredollar_figure s dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figure dollar_figure dollar_figuredollar_figure dollar_figuredollar_figure total dollar_figuredollar_figure direct payments of salaries to teachers the organization was asked why in a ldition to making dire t support payments to the educational_institution they also made direct payment of salaries to individuals at three of the schools the representative stated that the foreign organization had requested that payment be made directly to the individuals in order to lessen the school's administrative burdens in addition he indicated that this was done in order to segregate those payments from the country organization's regular cash_flow for budgeting purposes this enabled them to better track the portion of their payroll that they needed to cover from other sources the representative was also asked if these individuals receiving payments were united_states citizens he indicated that to the best of our knowledge these individuals are not u s citizens the organization stated that co-l periodically submitted a request listing the names of individuals and the amounts to be paid to each on behalf of the foreign organization the form 886-a rev department of the treasury- internal_revenue_service page -3- fotm886a service schedule no or exhibit year period ended xx thru organization drafts the checks payable to the identified individuals sends the checks to the foreign organization who in turn distributes them to the payees the service issued an information_document_request idr dated august 20xx in which the organization was asked what controls were in place to determine that the individuals are employed by the schools in country and to submit personnel files for these individuals the organization's representative indicated that the board members visit the country organization on a monthly basis during the visitation they inspect records and make unannounced onsite visits of the schools a board member resides in country and constantly monitors usage of funds provided by the organization the organization provided documents in - both hand written and printed from the school facilities operated in country the documents included photo identifications w-4 equivalents and personnel files as verification that the individuals receiving payments are in fact employees of the country schools however the organization did not provide photo identifications for all individuals who received direct payments additional correspondence received from the director of the schools in country listed the names employment dates school locations and job function for each of the individuals to whom payments were made by the organization the service did not accept these documents as evidence that the individuals are employees of the schools because they were unofficial documents and appeared to be self-serving furthermore payments earmarked for specific individuals are not deductible under sec_170 of the internal_revenue_code a discussion of this issue is presented under the law section of this form 886-a payments made to the director ofc0-1 and other individuals the organization's representative stated that the school is often in need of immediate cash to cover operational expenses when this results the representative stated that the director frequently advances his own funds and the organization reimburses the director the organization also made payments to other individuals for which they did not provide records to establish the exempt_purpose of these disbursements the table below summarizes these payments dir-1director dollar_figuredollar_figure dir-2 dollar_figuredollar_figure dir-3 dir-4 s dir-5 dir-6 form 886-a rev 20xx 20xx 20xx dollar_figuredollar_figure dollar_figuredollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure 20xx dollar_figuredollar_figure total dollar_figuredollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figuredollar_figure department of the treasury- internal_revenue_service page -4- form886a schedule no or exhibit period ended xx tlu u subtotal percentage of non-substantiated payments to director of co-l and other individuals total payments to director individuals dollar_figuredollar_figuredivided by total distributions dollar_figuredollar_figure idollar_figuredollar_figure idollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure i dollar_figuredollar_figure payments made to non-exempt entities the organization made payments totaling dollar_figuredollar_figureto c0-4 dollar_figuredollar_figureto c0-5 and dollar_figuredollar_figureto c0-6 these entities were not listed in the publication as organizations to which contributions are deductible the table below summarizes these payments xx xx xx xx dollar_figuredollar_figure dollar_figuredollar_figure l c0-4 c0-5 c0-6 subtotal percentage of payments to non-exempt entities total payments to non-exempt entities dollar_figuredollar_figure divided by total distributions dollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure total dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure other questionable_payments and transactions based on the breakdown of disbursements on form_990 for co-l and the schedules provided there were other questionable transactions that required further substantiation to establish that funds were used for sec_501 c purposes the table below summarizes these transactions xx xx 20xx xx total loans made directly by individuals to country ra-2 transfers classified as suspense school c0-7 withdrawal co-l subtotal form 886-a rev department of the treasury - internal_revenue_service page -5- form886a schedule no or exhibit year period ended xx thru percentage of other non-substantiated transactions total other questionable transactions dollar_figuredivided by total distributions dollar_figuredollar_figure review of cancelled checks wire transfers bank statements a sampling of the cancelled checks issued to teachers disclosed that a significant n qmber of the checks were deposited into the same account of a particular bank in _for tax_year 20xx however for tax years 20xx through 20xx checks issued to individuals were cashed at various financial institutions located in country the organization's representative indicated that the checks were cashed at a check cashing agency that in turn deposits the checks in the c0-8 it was also determined that a few of the payments to teachers represented to be working overseas were deposited in local u s banks checks payable to one individual were routinely deposited in an account maintained at c0-2 located in state checks payable to another individual were regularly deposited into c0-9 located in city state the representative indicated that some of the checks were deposited to us banks because those teachers have american bank accounts managed by relatives who live in the us and requested their checks to be deposited to those accounts it was also noted that the checks made payable to the director of the schools were deposited into an account maintained at c0-2 based in state even though he resides in country a review of the bank statements showed a very high frequency of large deposits and subsequent withdrawals of the same amounts within a matter of days the c0-2 statements showed significant transfer of funds but did not identify the beneficiary the c0-3 stat - nts showed substantial transfers of funds that named the beneficiary as ' the wire transfers the service was unable to determine whether the wire transfers represented to have been made in support of foreign_entity were used for sec_501 purposes because of inadequate recordkeeping by the organization j although the bank statements for c0-3 and c0-3 identified the beneficiary of failure to respond to requests for information that would verify exempt_purpose of payments the service issued information document requests idr dated february 20xx for each year under examination the idr included specific requests for missing checks wire transfer receipts bank statements documents to substantiate reimbursements to the director records to substantiate that funds were used for sec_50l c purposes records to substantiate loans made directly by individuals to country and clarification on particular transactions the organization did not respond to our request for information form 886-a rev department of the treasury- internal revenue semce page -6- ' l fotm886a tax attache schedule no or exhibit year period ended xx th ru due to the taxpayer's lack of substantiation of payments sent overseas the area office sought the assistance of the service's foreign tax attache the foreign tax attache contacted the country taxing authority and conducted a collateral investigation the following is a summary of their interview with officials of the foreign_entity according to the report the co-l employs approximately workers in different educational institutions in country eighty percent of the workers workers are co-l and some are being paid workers the coun t ry - twenty he workers are being paid only by the country--- c0-1 receives revenues from the country municipalities tuition fees and donations four bank accounts which are c0-10 acct c0-10 acct co ll acct and c0-12 acct the foreign organization's manager ra-3 claims all of the wire transfers and checks of the us organization were deposited in one of the bank accounts of co-l he also claims that there was no case of a donation received from abroad and transferred to the account of one of the employees co-l is registered as a non-profit organization but is not recognized as an organization that country citizens can donate to and receive a tax_credit according to article of the country tax ordinance some of the workers who were listed on the social work programs schedule were found to be registered employees ofc0-1 however the checks sent from the organization specially for these teachers were not recorded on the books of c0-1 in addition to the report the service received the foreign entity's bank statements from the country authorities notations within a number of the statements indicated that funds totaling approximately approximately - during the years 20xx through 20xx u s dollars today were returned to the law form 886-a rev department of the treasury - internal_revenue_service page -7- form886a department ex schedule no or exhibit ended x x thru xx sec_501 of the code describes in pertinent part organizations organized and operated exclusively for religious charitable and educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_170 c l allows a charitable_contribution_deduction for a gift to or for_the_use_of a corporation trust community chest or foundation that is created or organized in the united_states or in any possession thereof or under the laws ofthe united_states any state the district of columbia or any possession thereof but only if the gift is made for exclusively public purposes sec_1 c -l c l of the income_tax regulations the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -l c of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or bidividuals sec_1_501_a_-1 of the regulations provides that the terms private_shareholder_or_individual as used in sec_501 re er to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus in order to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests in better business bureau v united_states the supreme court stated that the presence of a single nonexempt purpose if more than insubstantial in nature will defeat exemption under sec_501 of the code regardless of the manner or importance of the truly exempt purposes an organization is not described in sec_501 if it serves a private interest more than incidentally see revrul_69_545 1965_2_cb_117 revrul_78_86 1978_1_cb_151 and revrul_76_152 1976_1_cb_151 if however the private benefit is only incidental to the exempt purposes served and not substantial it will not result in a loss of exempt status revrul_71_460 1971_2_cb_231 provides that a domestic organization that conducts some or all of its activities outside the united_states is not precluded from qualifying for exempt status under sec_501 form 886-a rev department ofthe treasury internal_revenue_service page -8- form886a ended xx thru xx revrul_63_252 1963_2_cb_101 holds that for a contribution to a domestic organization to be deducible under sec_170 a grant that is sent to a foreign_entity must be reviewed and approved by the domestic organization this ensures that the grant is not earmarked and subject_to the control of the domestic organization revenue_ruling c b clarifies revrul_63_252 revrul_66_79 1966_1_cb_48 provides rules for determining whether a domestic charitable_organization has and exercises sufficient control as to the use of contributions for the purposes of sec_170 contributions to a foreign charity generally are not deductible while a domestic charity can use the contributions abroad it cannot merely transfer them to a foreign charity revrul_66_79 describes the following factors that indicate that the domestic organization has discretion and control_over the use of monies sent abroad the bylaws of the corporation provide in part that the making of grants and contributions and otherwise rendering financial assistance for the purposes expressed in the charter of the organization shall be within the exclusive power of the board_of directors in furtherance of the organization's purposes the board_of directors shall have power to make grants to any organization organized and operated exclusively for charitable scientific or educational_purposes within the meaning of sec_501 c of the code the board_of directors shall review all requests for funds from other organizations shall require that such requests specify the use to which the funds will be put and if the board_of directors approves the request shall authorize payment of such funds to the approved grantee the board_of directors shall require that the grantees furnish a periodic accounting to show that the funds were expended for the purposes which were approved by the board_of directors and the board_of directors may in its absolute discretion refuse to make any grants or contributions or otherwise render financial assistance to or for any or all the purposes for which funds are requested this revenue_ruling concluded that contributions to this organization are deductible because gifts received were used for the domestic organization's charitable purpose and the domestic organization maintained control and discretion over the use of the funds rev_rul 1968_2_cb_210 provides that an exempt_organization under sec_501 does not jeopardize its exempt status by distributing funds to organizations not themselves exempt under section_ c provided the exempt_organization retains control and discretion as to the use of the funds form 886-a rev department of the treasury- internal_revenue_service page -9- form886a schedule no or exhibit year period ended xx thru maintains records establishing that the funds were used for sec_501 purposes and limits distributions to specific projects that are in furtherance of its own exempt purposes revrul_56_304 1956_2_cb_306 holds that an organization described in sec_501 may make distributions of their funds to individuals provid ed such distributions are made on a true charitable basis organizations that make distributions to individuals should maintain adequate_records and case histories to show the name and address of each recipient of aid the amount distributed to each the purpose for which the aid was given the manner in which the recipient was selected and the relationship if any between the recipient and members officers or trustees of the organization a grantor or substantial_contributor to the organization or a member_of_the_family of either and a corporation controlled by a grantor or substantial_contributor in order that any or all distributions made to individuals can be substantiated upon request by the internal_revenue_service rationale exemption in order to qualify for tax exempt status under sec_50l c an organization must engage primarily in activities which accomplish one or more exempt purposes and no more than an insubstantial part of its activities may be in furtherance of a nonexempt purpose sec_1 c -l c l the organization does not satisfy the conditions outlined in this regulation a review of the charts in the facts section of this report indicates that over a four year period approximately of dollar_figure ' ' dollars were disbursed as follows to teachers ' to the director of co-l and other individuals to non-exempt entities and ll for other questionable transactions the representative stated that some payments to individuals were for salaries and to reimburse a director of organization for advances he made to co-l the organization did riot substantiate that the payments made to the teachers were to subsidize co-l's salary expense over the four year examination period the salary expense was s but assuming that the representative's oral testimony is accurate and this was indeed a valid salary expense having the organization make these payments instead of co-l serves to frustrate the administration of the country income_tax laws by having these monies escape reporting requirements this is a substantial nonexempt purpose fonn 886-a rev department of the treasury- internal_revenue_service page -10- fonn886a revenue servtce period ended xx thru if these payments were not for salary expense then the organization did not maintain the records outlined in revenue_ruling 56m304 to establish that a charitable purpose was served by these payments organizations activities were not in furtherance of exempt purposes in either event more than an insubstantial part of the over a four year period the taxpayer made payments of over _ __ a director of com the oral testimony of the representative indicated' that these payments were reimbursements for advances by the director of co-l if the director did advance co-l that much money and the organization wanted to assist in alleviating the foreign organization's debt the organization could just as easily given the money to coml and not the individual the organization has not established that these payments did not serve private interests more than insubstantially see sec_1 50l c -l d l of the income_tax regulation - ----'dollars directly to the organization made other questionable_payments and transactions totaling of disbursements for which no substantiation was provided to establish whether the funds were used for a c purposes the organization also made contributions to non exempt entities and did not maintain records to establish that an exempt_purpose was served by these disbursements deductibility in order for contributions to be deductible the domestic charitable_organization must ensure that grants made to a foreign organization or monies paid to an individual have been reviewed and approved in advance to ensure that the exempt_purpose of the domestic charity is furthered revenue rulings and dealing with deductibility of contributions hold that if payments are made to a foreign organization that have not been reviewed and approved in advance by the board_of the domestic organization then contributions to the domestic organization are not deductible because the domestic organization is acting as a conduit for the foreign organization and the domestic organization cannot establish that the funds were not earmarked for the foreign organization a foreign organization should be viewed as a non-exempt organization since that entity has not established that it meets the requirements of tax exempt status under sec_501 based on revrul_68_489 an exempt_purpose can be established if a grant made to a non-exempt organization is subject_to the discretion and control of the exempt charitable_organization the organization described in the r venue ruling accomplished this by form 886-a rev department of the treasury- internal_revenue_service page -11- fonn886a revenue service year period ended xx thru xx limiting its grant to a specific project that it reviewed in advance and by maintaining records to establish that an exempt_purpose is served foreign organizations should be treated as non-exempt entities since they have not established that they meet the requirements for exemption under sec_501 and the rationale in revrul_68_489 should be applied for the years under examination substantially_all of the organization's disbursements were reportedly made to or for the benefit of co-l these payments were not for specific projects but for the general operating_expenses of co-l the organization did not maintain records to establish that the making of grants was within the exclusive power of the board_of directors the board_of directors reviewed all requests for funds and required that the recipient organization specify the use to which the funds will be put the board_of directors required that the grantees furnish a periodic accounting to show that the funds were expended for the purposes which were approved by the board_of directors and the board_of directors may in its absolute discretion refuse to make any grants or contributions or otherwise render financial assistance to or for any or all the purposes for which funds are requested the organization has not established that it maintained contemporaneous written substantiation to verify that it maintained discretion and control of its funds to comply with the contribution deductibility rules outlined in revenue rulings and the organization did not establish that it funded specific projects reviewed in advance instead the organization acted as a conduit for co-l in effect making co-l the actual donee organization government's primary position based upon our examination we determined that more than an insubstantial part of form 886-a rev department of the treasury - internal_revenue_service page -12- ' form886a intemal revenue of items schedule no or exhibit ended xx thru the organization's activities are not in furtherance of exempt purposes and as a result the organization fails to meet the operational_test as defined in regulations section l sol c m l a l with respect to payments made to individuals represented by the organization as employees of the schools the organization has failed to provide acceptable documentation as proof that these individuals are employees with respect to the payments to a director of co-l the service asserts that payments to him serve a private rather than a public interest see sec_1 50l c -l d l ii government's secondary position if the government's primary position is not sustained the government secondary position is that contributions to the organization are not deductible the organization failed to exercise discretion and control of monies sent abroad the organization acted as a conduit contributions are only deductible if made to a domestic organization for_the_use_of the domestic organization's exempt_purpose to establish that monies sent outside the united_states serve the domestic organization's exempt_purpose the domestic organization must establish discretion and control_over the use of the funds the organization did not exercise discretion and control and acted as a conduit for co-l accordingly contributions to the organization are not deductible under sec_170 c taxpayer's position information document requests sub itted to the organization regarding their position on the issues contained herein remain unanswered conclusion based upon the fact stated herein we determined that the organization does not qualify for exemption under sec_501 of the code we therefore propose to revoke its exemption under sec_50l c effective january 20xx secondarily the organization acted as a conduit for a foreign organization and contributions to the organization are not deductible fonn 886-a rev department of the treasury internal_revenue_service page -13-
